PER CURIAM.
Charles Johnson petitions this court for mandamus relief, alleging that the trial court denied his motion for post-conviction relief but has failed to transmit his notice of appeal to this court. In response to our order to show cause, the state represents that the notice of appeal Johnson claims to have placed in the hands of prison officials for mailing never reached the clerk of the trial court. In light of this response, we deny the petition for writ of mandamus, but do so without prejudice to Johnson’s right to seek a belated appeal by filing a petition with this court in compliance with the provisions of Florida Rule of Appellate Procedure 9.140(j).
JOANOS, KAHN and MICKLE, JJ., concur.